Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-12-00761-CV

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                   Ruben Nathan GARCIA,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 2011-0810-CV
                        Honorable Dwight E. Peschel, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s expunction order is
REVERSED and the cause is remanded to the trial court for a new expunction hearing.

       We ORDER the costs of this appeal taxed against appellee Ruben Nathan Garcia.

       SIGNED July 31, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice